Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6,8-18 have been examined. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "the exempted class worker-carried identifier device" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the portal proximity sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-6, 8-11,16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As per claim 1, the claim subject matter “an objective being positioned in a second room region, wherein the interior boundary sensor is configured to identify and classify movement across the defined interior boundary relative to the objective” is indefinite because it is not clear what is defined or structured as objective that is being physically position in a second room region and identify and classify movement relative to the objective.  The term “objective” is broadly interpreted as a thing aimed at or a goal.  
As per claims 2-6 and 8-11, 16-18, they are rejected based on the dependency of claim 1.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “objective unit” is indefinite because it is not clear what is this objective unit is measuring and what is the specific function is performing, especially now claim 1 recited and “objective” is being position in a second room region and the interior boundary sensor is configured to identify and classify movement relative to the objective.  Are the objective in claim 1 related to the objective unit in claim 8? The boundary of claim cannot be determined. 

Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
As per claim 12, the claim subject matter “a target object” in line 11 is indefinite because it is not clear if it is directed to the same or different target object as recited in line 3.  In addition, it is not clear the exempted worker-carried identifier device is part of the worker-carried identifier device and how they work or functioning as a whole.
As per claims 13-15, they are rejected based on the dependency of claim 12.
As per claim 14, the claim subject matter “at least one class of worker-carried identifier device is an exempted class” is indefinite because it is not clear if it is directed to the same or different exempted class worker-carried identifier device as recited in claim 12.  In addition, the claim matter “portal proximity sensor” is indefinite because it is not clear if it is in reference to the entry way proximity sensor as recited in claim 12 since claim 12 is now amended for this limitation. 

Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  As per claim 12, the omitted steps are:  the operational relationship between the exempted class worker-carried identifier device in line 12 and the at least one worker-carried identifier device.  How can the method be able to determine or distinct the exempted worker-carried identifier device if the exempted worker-carried identifier device is part of the worker-carried identifier device?  As per claims 13-15, they are rejected based on the dependency of claim 12.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6,8-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of U.S. Patent No. 10,818,157.
As per claims 1-6,8-16, although the claims at issue are not identical, they are not patentably distinct from each other because the narrow claims 1-10 of U.S. Patent No. 10,818,157 would encompass the boarder claims 1-6,8-16 wherein they are directed to the similar structure.
 
Current application 
U.S. Patent No. 10,475,329
1
1 in view of 5 and claim 8
2
2
3
1
4
3
5
4
6
10
8
1
9
1
10
6
11
7
12
8 in view of 9
13
8
14
8
15
9
16
1




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOI C LAU/Primary Examiner, Art Unit 2689